DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 40-47 are pending in this application and were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.

The rejection of Claims 40-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-
AIA ), second paragraph, as being indefinite for failing to particularly point out and
distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 10/07/2021.

Response to Arguments

Applicant’s arguments, see Remarks, filed 10/07/2021, with respect to the above rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

Priority

Acknowledgment is made of Applicant's claim for foreign priority based on
applications filed in Japan on 03/18/2016, 04/18/2016, 10/09/2015 and 10/20/2015. It
is noted, however, that Applicant has not filed certified copies of the 2016-055369,
2016-082675, 2015-201064 and 2016-206262 applications, as required by 37 CFR 1.55.

Claim Interpretation

The Examiner notes the inclusion of the transitional phrase “consisting essentially of” into Claim 40. 




For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").
To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an Applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.")

Response to Amendment

The Declaration under 37 CFR § 1.132 filed 10/07/2021 is insufficient to overcome the rejection of claims 40-42 and 44-46 based upon Tayi et al. (06/22/2015), of record, in view of Abe et al. (US 2011/0046364 A1), of record, as evidenced by Kannicht (2008), of record, and Magnelli et al. (US 2015/0346194 A1) as set forth in the last Office action because of the following reasoning:




via Protein-A or Protein-G and which is allegedly different from the method of Abe which starts with first trapping a protease treated free sugar chain (not glycoprotein) to a sugar-trapping substance, steps which are allegedly different from the claimed method and that of Tayi (Declaration, Pg. 3, Lines 6-15).

This is not found to be persuasive for the following reasons, as discussed in the prior action and below, Tayi et al. teaches a method for preparing a labeled glycoprotein sugar chain from an antibody, comprising:  adding 50-100 µg of an antibody solution (sample containing unpurified glycoprotein) (Pg. 3, Procedure, Line 8) to a solid-phase (mini protein-A or protein-G column) in a container (thereby either anticipating or making obvious the claimed amount of glycoprotein in the container) and capturing the glycoprotein (antibody) by binding the antibody/glycoprotein sugar chains.  This directly reads on the claimed glycoprotein-fixing step of Claim 40.  With regard to the isolation-labeling step, the Examiner acknowledges that Tayi performs an in-column enzyme digestion to free sugar chains from the bound antibodies, eluting the free sugar chains and then performing labeling.  As discussed in the prior action and below however, Abe teaches that it is possible to specifically release column-bound sugar chains chemically and label those sugar chains in column without elution thereof. 


et al. whom teaches an isolation-labeling step wherein a sugar-chain isolating enzyme is added to the solid phase in a container comprising a solid-phase filed glycoprotein, eluting the hydrolyzed glycan (and thus precluded by the “consisting of” language in Claim 40) and isolating and labeling the glycan with 2-aminobanzamide; by the method of Abe et al. of trapping a sugar chain in a sugar-trapping substance, which is a substance for specifically trapping a sugar chain from a biological sample, releasing the sugar chain from said sugar-trapping substance; and labeling the released sugar chain, wherein the processes are conducted sequentially in a single reaction vessel without elution, because this is no more than the application of a known technique (trapping glycoprotein, hydrolyzing glycoprotein to release glycan and labeling glycan in the same reaction vessel) to a known method (trapping glycoprotein, hydrolyzing glycoprotein to release glycan and separately labeling glycan) ready for improvement to yield predictable results (trapping glycoprotein, hydrolyzing glycoprotein to release glycan and labeling glycan in the same reaction vessel).

The Declarant argues that Abe starts with trapping a free sugar chain as opposed to a sugar-chain comprising glycoprotein, to a sugar-trapping substance.  Abe indicates that the free sugar chain is obtained by treating a glycoprotein sample with protease unlike the claimed method or Tayi (Declaration, Pg. 3, Lines 16-20).

all require binding sugar-chain to a column containing sugar-trapping substance.  In Tayi, the sugar-chain is still attached to antibody/glycoprotein which is later freed enzymatically.  In Abe as evidenced by Kannicht, the sugar chain is freed enzymatically from the glycoprotein prior to column binding, and in the claimed invention, the glycoprotein is bound and then sugar chain released enzymatically.  Thus, the combination of Tayi and Abe would make obvious the claimed invention for reasons of record discussed both in the prior action and below.

The Declarant argues that Abe exemplifies, citing claims 5-6 and various disclosed examples, that the sugar-chain is trapped on a sugar-trapping substance as a step of purifying the sugar-chain, a step which is allegedly excluded from the isolation-labelling step of amended claim 40 (Declaration, Pg. 3, Lines 21-27).

This is not found to be persuasive for the following reasons, the finding on obviousness was not based solely on the Abe reference alone, but in combination with the Tayi reference.  As discussed above, Tayi et al. teaches a method for preparing a labeled glycoprotein sugar chain from an antibody, comprising:  adding 50-100 µg of an antibody solution (sample containing unpurified glycoprotein) (Pg. 3, Procedure, Line 8) to a solid-phase (mini protein-A or protein-G column) in a container (thereby either anticipating or making obvious the claimed amount of glycoprotein in the container) and capturing the glycoprotein (antibody) by binding the antibody/glycoprotein sugar chains.  
40 and would eliminate the need for any “purification” of free sugar chain before labeling as the sugar-chain would already be column bound on the antibody/glycoprotein.  With regard to the isolation-labeling step, the Examiner acknowledges that Tayi performs an in-column enzyme digestion to free sugar chains from the bound antibodies, eluting the free sugar chains and then performing labeling.  As discussed in the prior action and below however, Abe as evidenced by Kannicht teaches that it is possible to specifically release column-bound sugar chains enzymatically and label those sugar chains in column without elution thereof.  It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a labeled glycoprotein sugar chain from an antibody of Tayi et al. whom teaches an isolation-labeling step wherein a sugar-chain isolating enzyme is added to the solid phase in a container comprising a solid-phase filed glycoprotein, eluting the hydrolyzed glycan (and thus precluded by the “consisting of” language in Claim 40) and isolating and labeling the glycan with 2-aminobanzamide; by the method of Abe et al. of trapping a sugar chain in a sugar-trapping substance, which is a substance for specifically trapping a sugar chain from a biological sample, releasing the sugar chain from said sugar-trapping substance; and labeling the released sugar chain, wherein the processes are conducted sequentially in a single reaction vessel without elution, because this is no more than the application of a known technique (trapping glycoprotein, hydrolyzing glycoprotein to release glycan and labeling glycan in the same reaction vessel) to a known method (trapping glycoprotein, 


The Declarant argues that the Examiner’s assertion that while Abe et al. may use “open” comprising language in the cited claim above, the cited claim does not specifically require the presence of any additional component or method step, as precluded by the “consisting of’ claim language of the instant Claim 40, is allegedly contrary to what the skilled artisan would conclude based on the reference as a whole.  The Declarant notes that the skilled artisan would have concluded that additional elements are necessarily present in the reference method and that the method of Tayi subsequent to glycoprotein fixation, when modified by the method of Abe requiring trapping and purification of sugar chain would not result in the claimed invention (Declaration, Pg. 4, Lines 1-9).

This is not found to be persuasive for the following reasons, as noted above, Claim 1 of Abe uses “open” comprising language, however the cited claim does not specifically require the presence of any additional component or method step, as precluded by the “consisting of’ claim language of the instant Claim 40.  Therefore, the ordinary artisan would appreciate (the disclosed non-limiting examples and preferred embodiments notwithstanding) that the cited claim does not require any additional component(s) or method step(s).  
all of the steps of Abe (such as a preliminary sugar-chain isolation step) into the method of Tayi as this step is now unnecessary given the teaching in Tayi of capturing of a sugar-chain comprising antibody/glycoprotein on a sugar-chain specific column/solid phase.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Examiner maintains that the ordinary artisan in possession of the cited prior art would have found obvious the claimed invention for reasons of record set forth below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-42 and 44-47 are rejected under 35 U.S.C. § 103 as being
unpatentable over Tayi et al. (06/22/2015), of record, in view of Abe et al.
(US 2011/0046364 A1), as evidenced by Kannicht (2008), and Magnelli et al. (US 2015/0346194 A1), all of record.
et al. teaches a method for preparing a labeled glycoprotein sugar chain
from an antibody (glycoprotein), comprising:
adding 50-100 µg of an antibody (sample containing unpurified glycoprotein) solution (Pg. 3, Procedure, Line 8) to a solid-phase (mini protein-A or protein-G column) in a container;
adding a sugar chain-releasing enzyme (PNGase F) to the solid phase in the
container, under heating conditions and in an open system (only bottom of column plugged),
adding a labeling reagent (2-aminobenzamide/2-AB, a protic/aprotic solvent [acetic acid and DMSO, which has a boiling point higher than the acetic acid] and the reducing agent sodium cyanoborohydride/NaBHaCN) to the isolated product in an eluted liquid phase, thereby obtaining a labeled product which contains a labeled substance of the sugar chain (Pg. 2, Figure 1 and Column 2, 2-AB labeling solution and Pg. 3, Procedure, 1.1-1.9 and Pg. 4, Procedure, 4.1);
and performing a solid-liquid separation (column filtration) step after the labeling step to obtain a separate liquid containing the labeled glycans/sugar-chains (Pg. 5, Lines 12-16), and reading on Claims 40 in part, 41, 42, 44, 45, 46 and 47.

Tayi et al. does not teach a method comprising an isolation-labeling step consisting of:  adding a sugar chain-isolating/releasing enzyme solution together with an acid-derived anionic surfactant to the solid phase in the container, thereby obtaining an isolated product which contains a sugar chain in a liquid phase; and
consisting of:  adding a labeling reagent to the isolated product in the liquid phase (precluding elution of the liquid phase containing the isolated product), thereby obtaining a labeled product which contains a labeled substance of the sugar chain;
or wherein the amount of glycoprotein in in a range of 0.001-500 µg in the container, as required by Claim 40.

Abe et al. teaches a method of preparing a labeled glycan (sugar-chain) contained in a biological sample comprising:
(a) trapping a sugar chain in a sugar-trapping substance, which is a substance for specifically trapping a sugar chain from a biological sample; (c) releasing/isolating the sugar chain from said sugar-trapping substance; and (d) labeling the released sugar chain, wherein the processes (a), (c) and (d) are conducted sequentially in a single reaction vessel (thereby reading on the claimed limitation of a labeling sub-step of adding a labeling reagent to the isolated product which contains an isolated sugar chain without elution) (Pg. 6, Claim 1);
wherein the sugar-trapping substance may be a substance having a hydrazide group (Pg. 4, Paragraph [0064));
and wherein the releasing of step (c) is performed with an acid, such as trifluoroacetic acid (Pg. 5, Paragraph [0068]-[0069)).


et al. may use “open” comprising language in the cited claim above, the cited claim does not specifically require the presence of any additional component or method step, as precluded by the “consisting of’ claim language of the instant Claim 40, “isolation-labeling step”.

Kannicht teaches that N-glycans (sugar chains) may be hydrolyzed from purified glycoproteins, serum glycoprotein mixtures or delipidated membrane fractions by chemical hydrolysis using hydrazine or enzymatic hydrolysis using PNGase F, and wherein while chemical deglycosylation may be an economical alternative it is less suitable for analytical purposes as compared to enzymatic deglycosylation (Pg. 231, Lines 2-13) and demonstrates the use of trifluoroacetic acid in hydrolysis of glycoproteins to release glycans (Pg. 287, 3.3).

Magnelli et al. teaches a method for deglycosylating proteins, such as antibodies, with a dialyzable, non-cleavable, acid-derived, anionic surfactant and one or more glycosidases to form a deglycosylated antibody and glycan cleavage products (Pg. 2, Paragraph [0012] and Pg. 7, Paragraph [0097]);
wherein the glycosidase is PNGase F (Pg. 6, Paragraph [0092]);
and wherein the method advantageously includes at least one of the following: (i) deglycosylation conditions that minimize oxidation, deamidation, and other unwanted chemical modifications of the protein or the glycans; (ii) deglycosylation conditions that do not interfere with downstream analysis using mass spectrometry; (iii) complete deglycosylation that results in elimination of bias towards certain species of glycans;

and (viii) availability of lyophilized reagents for deglycosylation suitable for adding to the glycosylated antibody (Pg. 5, Paragraph [0078}).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a labeled glycoprotein sugar chain from an antibody/glycoprotein of Tayi et al. whom teaches an isolation-labeling step wherein a sugar-chain isolating enzyme is added to the solid phase in a container comprising a solid-phase filed glycoprotein, eluting the hydrolyzed glycan (and thus precluded by the “consisting of” language in Claim 40) and isolating and labeling the glycan/sugar-chain with 2-aminobanzamide; with the method of Abe et al. of releasing column-trapped sugar chain from said sugar-trapping substance; and labeling the released sugar chain, wherein the processes are conducted sequentially in a single reaction vessel without elution, because this is no more than the application of a known technique (trapping glycoprotein, hydrolyzing glycoprotein to release glycan and labeling glycan in the same reaction vessel) to a known method (trapping glycoprotein, hydrolyzing glycoprotein to release glycan and separately labeling glycan) ready for improvement to yield predictable results (trapping glycoprotein, hydrolyzing glycoprotein to release glycan and labeling glycan in the same reaction vessel).  


The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

With regard to the substitution of an enzymatic deglycosylation (such as with
PNGase) for the chemical (acid) deglycosylation of Abe et al., Kannicht teaches
that both methods are art-recognized equivalents for releasing glycans.  Those of
ordinary skill in the art would have been motivated to make this modification because; 1)
it would eliminate the need for an elution/isolation step prior to glycan labeling as
required by Tayi et al., and 2) enzymatic deglycosylation is more suitable than
chemical deglycosylation for analytical methods.  There would have been a
reasonable expectation of success in making these modifications because all of the
references are reasonably drawn to the same field of endeavor, that is, the separation
and labeling of glycans from glycoprotein.




et al. and Abe et al. which comprises an isolation sub-step of adding a sugar chain-isolating (PNGase F) to a solid phase of a container comprising antibody (glycoprotein) with the combination of the PNGase F with an acid-derived anionic surfactant as taught by Magnelli et al. because this would advantageously aid the enzyme deglycosylation of the antibody.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Magnelli et al. teaches that the method advantageously includes at least one of the following benefits:  (i) deglycosylation conditions that minimize oxidation, deamidation, and other unwanted chemical modifications of the protein or the glycans; (ii) deglycosylation conditions that do not interfere with downstream analysis using mass spectrometry; (iii) complete deglycosylation that results in elimination of bias towards certain species of glycans; (iv) rapid reaction conditions that are convenient and cost effective; (v) preservation of function of the deglycosylated proteins; (vi) degradation of protein into peptides with protease and deglycosylation with a glycosidase in a single step; (vii) use of reduced amounts of glycosidase in a reaction, and (viii) availability of lyophilized reagents for deglycosylation suitable for adding to the glycosylated antibody.  There would have been a reasonable expectation of success in making this modification because all of the cited references are reasonable drawn to the same field of endeavor, that is, preparation and/or labeling of N-glycans from glycoprotein.


In the container of instant Claim 40, the Examiner notes that Tayi et al. discloses
the addition of 50-100 µg of antibody (glycoprotein) into a container (column), thus anticipating the claimed concentration.  In the alternative, if the concentration of antibody does not correlate with the concentration of glycoprotein, the adjustment of the amount of glycoprotein in the container to within the claimed amounts/ranges would have been obvious because the determination of the optimal or workable ranges of the concentration of contained glycoprotein by routine experimentation and optimization of result effective variables is not inventive.  In this instance, the concentration of glycoprotein in the container is directly affected by the amount of glycoprotein added to the container.  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain the desired amount of glycoprotein.  There would have been a reasonable expectation of success in making this modification because the determination of the optimal or workable ranges of reagent components by routine experimentation was within the purview of the ordinary artisan prior to the effective filing date on the instant invention.

Response to Arguments

Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 



This is not found to be persuasive for the following reasons, as discussed above. absent a clear indication in the Specification or claims what the basic and novel characteristics of the inventions are, the Examiner has construed the limitation as “comprising”, consistent with the MPEP at 2111.03 III.  The Examiner notes that the Applicant has provided no indication where in the disclosure a definition of the scope of the phrase “consisting essentially of” is provided to make clear what Applicant regards as constituting a material change in the basic and novel characteristics of the invention.  The Applicant has also not provided an explanation or evidence showing that the introduction of additional steps or components would materially change the characteristics of the claimed invention.

The Applicant argues that the combination of Tayi and Abe would require additional steps (initial trapping/purifying of free-sugar chain) excluded from the claimed scope which would affect the basic and novel characteristics of the claimed invention.  The Applicant references the Declaration that the skilled artisan would not consider such a modification in light of the teachings of the applied references (Remarks, Pg. 8, Lines 11-16 and Pg. 9, Lines 1-13).
et al. teaches a method for preparing a labeled glycoprotein sugar chain from an antibody, comprising:  adding 50-100 µg of an antibody solution (sample containing unpurified glycoprotein) (Pg. 3, Procedure, Line 8) to a solid-phase (mini protein-A or protein-G column) in a container (thereby either anticipating or making obvious the claimed amount of glycoprotein in the container) and capturing the glycoprotein (antibody) by binding the antibody/glycoprotein sugar chains.  
This directly reads on the claimed glycoprotein-fixing step of Claim 40 and would eliminate the need for any “purification” of free sugar chain before labeling as the sugar-chain would already be column bound on the antibody/glycoprotein.  With regard to the isolation-labeling step, the Examiner acknowledges that Tayi performs an in-column enzyme digestion to free sugar chains from the bound antibodies, eluting the free sugar chains and then performing labeling.  As discussed in the prior action and below however, Abe as evidenced by Kannicht teaches that it is possible to specifically release column-bound sugar chains enzymatically and label those sugar chains in column without elution thereof. 


et al. whom teaches an isolation-labeling step wherein a sugar-chain isolating enzyme is added to the solid phase in a container comprising a solid-phase filed glycoprotein, eluting the hydrolyzed glycan (and thus precluded by the “consisting of” language in Claim 40) and isolating and labeling the glycan with 2-aminobanzamide; by the method of Abe et al. of trapping a sugar chain in a sugar-trapping substance, which is a substance for specifically trapping a sugar chain/glycoprotein/antibody from a biological sample, releasing the sugar chain from said sugar-trapping substance; and labeling the released sugar chain, wherein the processes are conducted sequentially in a single reaction vessel without elution, because this is no more than the application of a known technique (trapping glycoprotein, hydrolyzing glycoprotein to release glycan and labeling glycan in the same reaction vessel) to a known method (trapping glycoprotein, hydrolyzing glycoprotein to release glycan and separately labeling glycan) ready for improvement to yield predictable results (trapping glycoprotein, hydrolyzing glycoprotein to release glycan and labeling glycan in the same reaction vessel).

The Applicant argues that the Examiner’s assertion that Abe satisfies the claimed isolation-labeling step, over Claim 1 of Abe even though it uses “open” comprising language, does not specifically require the presence of any additional component or method step, is allegedly contrary to what the skilled artisan would conclude based on the reference as a whole.  


This is not found to be persuasive for the following reasons, as noted above, Claim 1 of Abe uses “open” comprising language, however the cited claim 1 of the reference does not specifically require the presence of any additional component or method step, as precluded by the “consisting of’ claim language of the instant Claim 40.  Therefore, the ordinary artisan would appreciate (the disclosed non-limiting examples and preferred embodiments notwithstanding) that the claim does not require any additional component or method step.  Further, the Examiner is not trying to bodily incorporate all of the steps of Abe (such as a preliminary sugar-chain isolation step) into the method of Tayi, as this step is now unnecessary given the teaching in Tayi of capturing of a sugar-chain comprising antibody/glycoprotein on a sugar-chain specific column/solid phase.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
.

Claims 40-47 are rejected under 35 U.S.C. § 103 as being unpatentable over
Tayi et al. (06/22/2015), of record, in view of Abe et al. (US 2011/0046364 A1), as evidenced by Kannicht (2008) and Magnelli et al. (US 2015/0346194 A1), all of record, as applied to Claims 40-42 and 44-47 above, and further in view of Ruhaak et al. (WO 2011/038873 A1), cited in the IDS.

The teachings of Tayi et al, Abe et al., Kannicht and Magnelli et al. were
discussed above.

None of the above references taught a method wherein the reducing agent is
picoline borane, as required by Claim 43.

Ruhaak et al. (WO 2011 /038873 A1) teaches that a common reducing agent for
reductive amination of carbohydrate is sodium cyanoborohydride which is toxic when
hydrolyzed and may be too strong a reducing agent (Pg. 2, Lines 25-33) and teaches
that 2-picoline borane (or 2-PB) is particularly effective for reductive amination of
carbohydrate with improved conversion and/or selectivity and reduced toxicity
compared to sodium cyanoborohydride (Pg. 3, Lines 5-19).


filing date of the claimed invention to modify the method of Tayi et al., Abe et al., Kannicht and Magnelli et al. for preparing a labeled glycoprotein sugar chain
comprising the use of the reducing agent sodium cyanoborohydride to substitute for the 2-PB reducing agent as taught by Ruhaak et al. because the reference teaches that they are art-recognized equivalent reducing agents.  The MPEP at 2144.06 II. states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this substitution because Ruhaak et al.
teaches that 2-PB is particularly effective for reductive amination of carbohydrate with
improved conversion and/or selectivity and reduced toxicity compared to sodium
cyanoborohydride.  There would have been a reasonable expectation of success in
making this modification because both reducing agents are known in the art for the
same purpose of the reductive amination of carbohydrate.

Response to Arguments

Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 



No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        01/05/2022

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653